DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP 2020-113901. Accordingly, the earliest effective filing date was recognized as 07/01/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1, 17, and 20 are objected to because of the following informalities: 
On line 12 of claim 1, line 13 of claim 17, and line 7 of claim 20, “an LED light source” should be changed to – an LED light source of the plurality of LED light sources – in order to put the claim in proper form.
Appropriate correction is required.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maruyama et al (US 20200238892 A1; “Maruyama”).
Re Claim 1:
Maruyama discloses a headlight control system (vehicle lamp system 100, second embodiment shown in at least Fig 5 and described below), comprising: 
a headlight (vehicle lamp 18) including a plurality of LED light sources (plurality of light emitting units 34 of a first light sources 28, described as LED in at least ¶ 0083, shown in at least Figs 5-6 and 7A-7C) that irradiate a plurality of regions ahead of a vehicle (plurality of illumination regions 200 as well as a plurality of non-illumination regions 202a-202c, Figs 10A-10c); 
a target object detection device (camera 10, ¶ 0018) that detects a predetermined target object (any preceding vehicle, oncoming vehicle, pedestrian, or the like) present ahead of the vehicle (described in at least ¶ 0082); and 
a controller (vehicle controlling unit 16) configured to 
control the headlight (18) such that, in response to it being detected by the target object detection device that the predetermined target object is present, of the any preceding vehicle, oncoming vehicle, pedestrian, or the like) is present (described in at least ¶ 0082), and in response to it being detected by the target object detection device that the target object is not present in the region, turn on the turned-off LED light source (described in at least as ¶ 0082 generates a light distribution command that sets (has changed) a region where no longer any preceding vehicle, oncoming vehicle, pedestrian, or the like is detected as (to) an illumination region), and 
control the headlight (18) such that, in response to it being detected by the target object detection device (10) that the target object is not present and the turned-off LED light source is turned on, a change rate of luminance of the LED light source is changed according to a position of an irradiation region (a boundary of an illumination region 200 and a non-illumination region 202(a-c) as shown in Figs 10A-10C) of the LED light source (described as  the non-illumination regions 202 are each changed over to the illumination region 200 in the same changeover time even when the non-illumination regions 202 differ from each other in size in ¶ 0110; the examiner notes that change rate is different because the change over time is constant regardless non-illumination region 202(a-c) size as shown in Figs 10A-10C). 
Alternatively
With further regard to the light emitting unit 34 of first light source 28, Maruyama at least suggest the light emitting unit is an LED light source by the description in ¶ 0083 of light emitting unit 34 includes a semiconductor light source, such as an LED (light emitting diode) or an LD (laser diode). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Maruyama as at least suggesting the LED light source and further a plurality of LED light sources.
Re Claim 17:
Maruyama discloses a vehicle (described as vehicle in at least ¶ 0082 and further described below)
a headlight control system (vehicle lamp system 100, second embodiment shown in at least Fig 5 and described below) including 
a headlight (vehicle lamp 18) including a plurality of LED light sources (plurality of light emitting units 34 of a first light sources 28, described as LED in at least ¶ 0083, shown in at least Figs 5-6 and 7A-7C) that irradiate a plurality of regions ahead of a vehicle (plurality of illumination regions 200 as well as a plurality of non-illumination regions 202a-202c, Figs 10A-10c); 
a target object detection device (camera 10, ¶ 0018) that detects a predetermined target object (any preceding vehicle, oncoming vehicle, pedestrian, or the like) present ahead of the vehicle (described in at least ¶ 0082); and 
a controller (vehicle controlling unit 16) configured to 
control the headlight (18) such that, in response to it being detected by the target object detection device that the predetermined target object is present, of the plurality of LED light sources of the headlight, turn off an LED light source (a 34 of 28, shown in Figs 5 and 7a-7c) irradiating a region (illumination region 2, Fig 2 transposed any preceding vehicle, oncoming vehicle, pedestrian, or the like) is present (described in at least ¶ 0082), and in response to it being detected by the target object detection device that the target object is not present in the region, turn on the turned-off LED light source (described in at least as ¶ 0082 generates a light distribution command that sets (has changed) a region where no longer any preceding vehicle, oncoming vehicle, pedestrian, or the like is detected as (to) an illumination region), and 
control the headlight (18) such that, in response to it being detected by the target object detection device (10) that the target object is not present and the turned-off LED light source is turned on, a change rate of luminance of the LED light source is changed according to a position of an irradiation region (a boundary of an illumination region 200 and a non-illumination region 202(a-c) as shown in Figs 10A-10C) of the LED light source (described as the non-illumination regions 202 are each changed over to the illumination region 200 in the same changeover time even when the non-illumination regions 202 differ from each other in size in ¶ 0110; the examiner notes that change rate is different because the change over time is constant regardless non-illumination region 202(a-c) size as shown in Figs 10A-10C).
Alternatively
With further regard to the light emitting unit 34 of first light source 28, Maruyama at least suggest the light emitting unit is an LED light source by the description in ¶ 0083 of light emitting unit 34 includes a semiconductor light source, such as an LED (light emitting diode) or an LD (laser diode). Therefore, it would have been obvious to one of ordinary skill in the art LED light source and further a plurality of LED light sources.
Re Claim 20:
Maruyama discloses a method (described in at least ¶¶ 0081-0082 and 0109-0110 as well as below), comprising: 
controlling a headlight (controlling vehicle lamp 18 via vehicle control unit 16, specifically including via lamp controlling unit 20, shown in Fig 5 and described in at least ¶¶ 0081-0082 and 0109-0110) including a plurality of LED light sources (including plurality of light emitting units 34 of a first light sources 28, described as LED in at least ¶ 0083) that irradiate a plurality of regions (irradiating plurality of irradiation regions 200 shown in Fig 10A-10A transposed with irradiation region 2 shown in Fig 5) ahead of a vehicle (ahead of a vehicle described in ¶ 0082) such that, in response to it being detected by a target object detection device (camera 10, Fig 5, ¶ 0081-0082) that a predetermined target object (any preceding vehicle, oncoming vehicle, pedestrian, or the like, described in ¶ 0082) is present, of the plurality of LED light sources of the headlight (plurality of 34 of 28 of 18), turn off an LED light source irradiating a region where the predetermined target object is present (described in ¶ 0082), and in response to it being detected by the target object detection device that the target object is not present in the region, turn on the turned- off LED light source (described in ¶ 0082); and 
controlling the headlight (controlling 18 via 16 (specifically including via 20)) such that, in response to it being detected by the target object detection device (10) that the target object is not present and the turned-off LED light source is turned on, a change rate of luminance of the non-illumination regions 202 are each changed over to the illumination region 200 in the same changeover time even when the non-illumination regions 202 differ from each other in size in ¶ 0110; the examiner notes that change rate is different because the change over time is constant regardless non-illumination region 202(a-c) size as shown in Figs 10A-10C).
Alternatively
With further regard to the light emitting unit 34 of first light source 28, Maruyama at least suggest the light emitting unit is an LED light source by the description in ¶ 0083 of light emitting unit 34 includes a semiconductor light source, such as an LED (light emitting diode) or an LD (laser diode). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Maruyama as at least suggesting the LED light source and further a plurality of LED light sources.

Claim Rejections - 35 USC § 103
Claims 6-7, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama.
Re Claim 6:
With further regard to the controller, Maruyama at least suggests wherein the controller (16 via 20) is configured to set the change rate of the luminance of the LED light source (34 of 28) based on the Weber-Fechner law by the descriptions in at least ¶ 0111 of any discomfort that could be felt by the driver can be reduced, and the safety and comfort for the driver can be increased and ¶ 0013 of the vehicle lamp 18 according to the present embodiment, the changeover time in which a non-illumination region 202 is changed over to an illumination region 200 is set to a range of 100-1000 msec. As long as the changeover time is within this range, a rapid change in the brightness in the space in front of the vehicle can be suppressed, and the safety and comfort for the driver can be increased. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognize Maruyama as at least suggesting herein the controller is configured to set the change rate of the luminance of the LED light source based on the Weber-Fechner law.
Re Claim 7:
Maruyama further discloses the controller (16 via 20) is configured to control the headlight (control 18) such that, between a predetermined time interval (100-1000 msec in ¶ 0113), the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed (described in at least ¶ 0113 as the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed).
With further regard to the predetermined time interval, Maruyama at least suggest an equivalent predetermined time interval of the claimed between 0.2 seconds and 0.6 seconds for the purpose of the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed by the description of the changeover time in which a non-illumination region 202 is changed over to an illumination region 200 is set to a range of 100-1000 msec in ¶ 0113. Since the case where the claimed ranges "overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I), it would have been obvious to recognize Maruyama as at least suggesting equivalent predetermined time interval to the claimed between 0.2 seconds and 0.6 seconds for the purpose of the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed.
With further regard to the to the predetermined time interval, Maruyama at least suggests the ability to arrive at the predetermined interval of the claimed between 0.2 seconds and 0.6 seconds by describing since between 0.2 seconds and 0.6 seconds lies within 0.1 seconds and 1 second and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II). Therefore, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Maruyama as at least suggesting the ability to arrive at the claimed between 0.2 seconds and 0.6 seconds for the purpose of increasing the purpose of the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed.
Re Claim 11:
Maruyama further discloses the controller (16 via 20) is configured to control the headlight (control 18) such that, between a predetermined time interval (100-1000 msec in ¶ 0113), the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed (described in at least ¶ 0113 as the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed).
Maruyama at least suggest an equivalent predetermined time interval of the claimed between 0.2 seconds and 0.6 seconds for the purpose of the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed by the description of the changeover time in which a non-illumination region 202 is changed over to an illumination region 200 is set to a range of 100-1000 msec in ¶ 0113. Since the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I), it would have been obvious to recognize Maruyama as at least suggesting equivalent predetermined time interval to the claimed between 0.2 seconds and 0.6 seconds for the purpose of the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed.
With further regard to the to the predetermined time interval, Maruyama at least suggests the ability to arrive at the predetermined interval of the claimed between 0.2 seconds and 0.6 seconds by describing since between 0.2 seconds and 0.6 seconds lies within 0.1 seconds and 1 second and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II). Therefore, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Maruyama as at least suggesting the ability to arrive at the claimed between 0.2 seconds and 0.6 seconds for the purpose of the luminance of the turned-off LED light source is changed and turning-on of the LED light source is completed.

Re Claim 13:
Maruyama further discloses wherein the controller (30 via 20) is configured to turn on the plurality of LED light sources of the light emitting unit (34 of 28) such that an area ahead of the vehicle (ahead of a vehicle as described in ¶ 0082) is irradiated (irradiation region 2 shown in Fig 5) in response to the predetermined target object (any preceding vehicle, oncoming vehicle, pedestrian, or the like, described in ¶ 0082) not being present ahead of the vehicle (irradiating plurality of irradiation regions 200 shown in Fig 10A-10A transposed with irradiation region 2 shown in Fig 5), wherein the irradiation ranges are formed by the plurality of LED light sources of the light emitting unit (by 34 of 28, shown in Figs 5-6 and 7A-7C transposed with Figs 10A-10C), and turn off the plurality of LED light sources of  the light emitting unit (34 of 28) in response to the plurality of LED light sources irradiating a region including the predetermined target object traveling in a same direction ahead of the vehicle (shown in Figs 5-6 and 7A-7C transposed with Figs 10A-10C as well as describe in ¶¶ 0081-0082 and 0109-0113).
In the embodiment described above (first embodiment), Maruyama does not explicitly disclose a high beam unit.
In the embodiment shown in at least Fig 1 (second embodiment), Maruyama teaches a plurality of LED light sources (light emitting units 34) in a high beam unit (first light source 18) in a headlight (vehicle lamp 18).
Since modifications including combinations constituent elements fall within the scope of the invention (Maruyama: ¶ 0238), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize the light emitting unit in the second embodiment of Maruyama as a high beam unit as taught by Maruyama in the first embodiment for the purpose of added utility or design flexibility.
Re Claim 14:
Maruyama further discloses wherein the controller (30 via 20) is configured to turn on the plurality of LED light sources of the light emitting unit (34 of 28) such that an area ahead of the vehicle (ahead of a vehicle as described in ¶ 0082) is irradiated (irradiation region 2 shown in Fig 5) in response to the predetermined target object (any preceding vehicle, oncoming vehicle, pedestrian, or the like, described in ¶ 0082) not being present ahead of the vehicle (irradiating plurality of irradiation regions 200 shown in Fig 10A-10A transposed with irradiation region 2 shown in Fig 5), wherein the irradiation ranges are formed by the plurality of LED light sources of the light emitting unit (by 34 of 28, shown in Figs 5-6 and 7A-7C transposed with Figs 10A-10C), and turn off the plurality of LED light sources of  the light emitting unit (34 of 28) in response to the plurality of LED light sources irradiating a region including the predetermined target object traveling in a same direction ahead of the vehicle (shown in Figs 5-6 and 7A-7C transposed with Figs 10A-10C as well as describe in ¶¶ 0081-0082 and 0109-0113).
In the embodiment described above (first embodiment), Maruyama does not explicitly disclose a high beam unit.
In the embodiment shown in at least Fig 1 (second embodiment), Maruyama teaches a plurality of LED light sources (light emitting units 34) in a high beam unit (first light source 18) in a headlight (vehicle lamp 18).
Since modifications including combinations constituent elements fall within the scope of the invention (Maruyama: ¶ 0238), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize the light emitting unit in the .

Allowable Subject Matter
Claims 2-5, 8-10, 12, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 2:
The closest prior art of record, Maruyama, fails to disclose or suggest the combined structure and functionality of the luminance of the LED light source is changed at a smaller change rate than when the position of the irradiation region of the LED light source is included in a second region outside of the first region as set forth in the claim.
Re Claims 3-5, 8-10, 12, and 15-16:
The claims contain allowable subject matter due to their dependence on intervening claim 2.
Re Claim 18
The closest prior art of record, Maruyama, fails to disclose or suggest the combined method, structure, and functionality of the luminance of the LED light source is changed at a smaller change rate than when the position of the irradiation region of the LED light source is included in a second region outside of the first region as set forth in the claim.
Re Claim 19:
The claims contain allowable subject matter due to their dependence on intervening claim 18.

Conclusion
The prior art made of record on the PTO-892, but not relied upon, above, is considered pertinent to applicant's disclosure.
Shaffer (US 7195379 B2) discloses selectable irradiation intensity of view angles.
Osanai (US 20130006480 A1) discloses target detection.
Schneider et al (Age-related study for determination of the 95%-detectability of objects under peripheral vision condition) discloses features regarding the eccentricity of rods and cones in the eye in Fig 6 as well as on Page 1554 (PDF Page 3).
Applicant’s representative is invited to contact the examiner to discuss amendments to overcome the rejections of record beyond the indicated allowable subject matter, above; in example, limitations regarding the view angle, such as the limitations cited in claims 15-16, but not delineated under their respective intervening claims would overcome the rejections of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875